Cole, Ch. J.
The plaintiff, Jane Smith, is the wife of the plaintiff, James J. Smith, and was the owner in fee of the property in controversy — a coal mine. The defendant Dell had leased the property of Jane’s mother, who was managing for Jane, at á rental of two cents per bushel for all coal mined. Jane was living with her mother, near the premises Neither had any actual knowledge of the condition of the mine, the extent of its capacity, or the amount of coal Dell had mined. He grossly misrepresented the amount of coal taken out by him, and had only paid a very small amount of rent. Jane married the plaintiff, James, in opposition to the wishes of her mother and family, her father being dead, and a few days after the marriage, Dell, who had full knowledge of the condition and value of the property, made false representations to Jane and her husband as to its condition, value and the purpose for which he wanted it, and in ignorance of their falsity, and relying upon their truth, the plaintiffs sold the property to Dell for $250, while the proof shows it was worth from five to twenty times that amount.
The situation and relation of the parties were such as required perfect good faith on the part of Dell. But he seems to have made false returns of the amount of coal mined by him, thereby to produce and producing the impression with plaintiffs of the limited value of the property; and also to have made false statements in relation to its value, condition and capacity, and by these combined representations and acts he was enabled to make the purchase at the price he did. The evidence is very voluminous and we simply state our conclusion Two facts are very clearly established — first, the defendants had knowledge of all the facts determining the value of the property, and the plaintiffs had not; second, the defendant Dell obtained his title by false representations, and for a grossly inadequate consideration, and this, too, while he was under peculiar obligations to state truly all he did state. In our opinion the title should be set aside.
Reversed.